 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDHayworth Roll and Panel CompanyandUnited Brotherhoodof Carpenters and Joiners of America,AFL-CIO,Veneer andPanelWorkers Local Union No. 2566.Case No. 11-CA-1596.February 21, 1961DECISION AND ORDEROn August 11, 1960, Trial Examiner Fannie M. Boyls issued herIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices as allegedin the complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations.[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed by United Brotherhood of Carpenters and Joiners of America,AFL-CIO, Veneer and Panel Workers Local Union No. 2566, against Hayworth Rolland Panel Company, the General Counsel of the National Labor Relations Boardcaused a complaint to issue on March 25, 1960, alleging that the Respondent hadviolated Section 8(a)(5) and (1) of the National Labor Relations Act, as amended(61 Stat. 136). In its answer, Respondent denied the commission of any unfairlabor practice.Pursuant to notice, a hearing was held before the duly designated Trial ExaminerinHigh Point, North Carolina, on May 9, 1960.The General Counsel and Re-spondent were represented by counsel and the Union was represented by an Inter-national representative.The parties were afforded full opportunity to be heard, tointroduce evidence, to present oral argument, and to file briefs.Counsel for theGeneral Counsel and for Respondent argued orally at the conclusion of the hearingand counsel for Respondent thereafter filed a "Memorandum of Authorities."Upon a consideration of the entire record, and from the "Memorandum of Au-thorities," I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a North Carolina corporation maintaining a plant at High Point,North Carolina, where it is engaged in the manufacture of veneer and plywood.During 1959, which is a representative period, Respondent produced and shippedproducts valued in excess of $100,000 to points outside the State of North Carolina.130 NLRB No. 60. HAYWORTH ROLL AND PANEL COMPANY605Respondent admits, and I find, that Respondent is engaged in commerce within themeaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Brotherhood of Carpenters and Joiners of America, AFL-CIO, Veneerand Panel Workers Local Union No. 2566, is a labor organization within the mean-ing of Section 2 (5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICEA. Preliminary statementThe question presented in this case is whether Respondent, after approximately15 years of contractual relationships with the Union, which had been certified bythe Board as the employees' bargaining representative, was warranted in breakingoff the bargaining relationship for the alleged reason that it doubted the Union'scontinuingmajority status.In determining this question certain well-establishedprinciples must be borne in mind. It has been generally recognized that a certifiedunion's majority status during the certification year is irrebuttable, in the absenceof unusual circumstances, but that after the first year of the certification has lapsed,although the presumption of majority continues, this presumption is rebuttable evenin the absence of unusual circumstances.'The employer, of course, may rebut thispresumption by calling upon the Board to conduct another election and by refraining,pending such election, from any action which might tend to interfere with a freechoice by the employees.He is not, however, necessarily required to file a repre-sentation petition?Ifmotivated by a good-faith doubt of the union's continuingmajority status, he may, without breaching his statutory bargaining obligations, ceaserecognizing the union.Whether he is motivated by such a good-faith doubt is aquestion of fact to be determined by the circumstances in each case.3The evidencewill be examined in the light of these principles.B.Circumstances under which Respondent discontinued its bargaining relationshipwith the UnionThe Union was certified by the Board in December 1944 as the exclusive bargain-ing representative of Respondent'smaintenance and production employees and hasmaintained contractual relations with Respondent from approximately that time tothe expiration of its last contract in March 1960.When the Union, in January 1960,requested a meeting with Respondent for the purpose of negotiating a new collective-bargaining agreement, Respondent replied, on January 26, that all the circumstanceswhich had come to its attention indicated that a majority of the employees no longerdesired the Union to represent them and that Respondent was therefore refusingthe Union's request for a bargaining conference.At the time it mailed this replyto the Union, Respondent had in its possession checkoff authorization cards from 36of the employees in the appropriate bargaining unit.4During the afternoon ofJanuary 26 after Respondent's reply had been mailed, the Union's president broughtto Respondent 32 additional signed checkoff authorization cards-4 of them fromemployees who had either quit Respondent's employ or signed a checkoff revocationform before January 26.5Thus, Respondent by the end of the day had in its pos-session atotal of only 64 valid cards.On January 28, Respondent wrote the Union that the additional cards broughtto its office on the afternoon of January 26 had not caused it to alter the positionwhich it had previously taken.The Union replied on February 1, stating thatRespondent knew "beyond any shadow of doubt"that the Union represented amajority of the employees and reciting that "The list of employees having theirmonthly dues checked off proves a majority does want representation by our LocalUnion #2566. In addition to the check-off list there may be others who are mem-1Celanese Corporation of America,95 NLRB 664,672, cited with approval by theSupreme Court inRay Brooksv.N L R.B.,348 U.S. 06, 104.8His failure to do so may be one factor to be considered by the Board in determiningwhether the employer is acting in good faith.Celanese Corporation,supra,at 6748 Celanese Corporation,supra,at 673;Stoner Rubber Company,Inc.,123 NLRB 1440.* At the hearing Respondent contended that there were 142 employees in the unit5 Thomas F.Melton had quit on January 5. The cards of Ray Armstrong,Charles RayWagner, and Walter G. Tyson were signed on their face, which authorized the checkoff ofdues, and, on the same date,were signed on the reverse side in a space provided for arevocation of the checkoff authorizations.The signatures appeared on both sides of thecards when Respondent received them. 606DECISIONSOF NATIONALLABOR RELATIONS BOARDbens but are not on check-off." In reply, Respondent reaffirmed its original posi-tion.The Union thereafter, on February 9, riled refusal-to-bargain charges withthe Board.Neither Respondent, the Union, nor anyone else has sought a redeter-mination of the Union's representative status through a Board-conducted election.Respondent's plant manager, James H. Burnley III, testified that Respondentbased its doubt as to the Union's continuing majority status upon the followingcircumstances: (1) there had been a gradual decrease in 1959 in the number ofemployees who authorized their dues to be checked off for the Union and by January26, when Respondent first declined to bargain, it had checkoff authorizations fromonly 36 of the approximately 140 employees in the unit; 6 (2) it had come to Re-spondent's attention that the Union was having only sporadic and poorly attendedmeetings, and Respondent had heard little from the Union other than a request fora wage increase in September 1959; (3) during the summer of 1959, a union bar-beque, to which Burnley was invited as a guest, was attended by only 12 to 15 per-sons; and (4) in early January 1960, when Respondent's office manager, Linger-felt,was interviewing employees with respect to deductions for dependents under thenew North Carolina income tax withholding law, a number of them expressed dis-satisfaction to him over having deductions from their pay for union dues.Burnley testified further that the 32 additional checkoff authorization cards (1 ofan ex-employee and 3 others of employees whose signatures appeared on the rev-ocation form on the reverse side of the card), did not remove the doubt whichRespondent entertained as to the Union's majority status, for the total of these cardsstill amounted to less than a majority of the employees which Respondent believedto be in the bargaining unit.The Union, on the other hand, contends that there were only about 129 em-ployees, rather than 142, as claimed by Respondent, in the appropriate unit andthat Respondent could not in good faith have doubted the Union's majority status.In view of these conflicting contentions, it is necessary to examine the record forthe purpose of ascertaining whether Respondent could reasonably have believed,on the basis of the checkoff cards and other facts within its knowledge, that a ma-jority of the employees in the unit no longer desired the Union to represent them.C. Employees in the appropriate bargaininguniton January 26, 1960The unit found by the Board in 1944 to be appropriate consists of Respondent'sproduction and maintenance employees, including watchmen, firemen, and truck-drivers, but excluding clerical employees, the superintendent-foreman, and all othersupervisory employees.The parties do not dispute that the unit substantially asdescribed in the certification has remained the appropriate bargaining unit.TheGeneral Counsel, however, contends that firemen are guards within the meaning ofSection 9(b)(3) of the Act, and that since 1947, when the Act was amended toexclude guards from units embracing other employees, Respondent's firemen havenot been within the appropriate unit.Respondent denies that its firemen areguards.A dispute also exists as to whether certain other personnel properly fallwithin the unit heretofore found by the Board to be appropriate.These questionswill now be considered for the purpose of determining the reasonableness of Re-spondent's asserted belief.Firemen:Respondent employs five firemen.?Their primary duty is to attend theboilers, watch the water levels, and see that the flow of fuel to the boilers is uninter-rupted.They also make an hourly round of the plant to check for fire hazards, asrequired by fire insurance regulations, and punch watch clocks.Although it wouldbe their duty to close a door or window which had inadvertently been left open andto advise the plant manager or police of any trespassers at the plant, they are un-armed and have no authority to arrest or deal directly with intruders.The Unionin the past has bargained for them and they are covered by the bargaining agree-ment which was terminated in March 1960. I find that Respondent reasonablybelieved that the firemen do not "enforce against employees and other personsrules to protect property of the employer or to protect the safety of persons on theemployer's premises" (Section 9(b)(3) of the Act) and that they are not guardswithin themeaning ofthe Act.Respondent therefore properly considered themas appropriately included in the bargaining unit .8Leadmen:Respondent employs six leadmen whom the General Counsel contendsare supervisors within the meaning of the Act and therefore not included within the6 These checkoff authorizations had decreased from a high of 55In April1959, just afterthe last contract was signed,to a low of 36 in January 1960.LawrenceAshworth,John Graham,Calvin Jackson,F. M. Ferrell, and Elmer Femister.s The Woodman Company, Inc.,119 NLRB 1784, 1789. HAYWORTHROLL AND PANELCOMPANY-607appropriate bargaining unit.Respondent denies that they are supervisors. In sup-port of Respondent's position, Plant Manager James H. Burnley III testified asfollows with respect to the duties and responsibilities of this leadman.Four of theleadmen, Carson Cox, Walter Dunbar, Joe J. Turner, and C. F. Workman, aresalaried and the other two, Henry Jones and Fred C. Smith, are hourly paid.Eachhas from 8 to 18 employees in his room or department to whom he transmits direc-tions received from the superintendent.Each spends most of his time at manualwork.He also obtains supplies for the other workmen and sees that the workflows through his room.None has power to hire, fire, promote, demote, discipline,or determine job or pay status of employees.He may report inefficient employeesto the superintendent, but so may any other old-time top-grade skilled employee.Most of these leadmen, at one time or another while employed as leadmen, havebeen members of the Union and have had Respondent check off dues for the Union.Indeed, a former leadman, Porterfield, was president of the Union from 1955 to1956.None of the leadmen, as of January 26, were on the dues checkoff list, butBurnley could not recall any instructions by management to the leadmen that theywithdraw from the Union .9This testimony, which stands uncontradicted and which I credit, tends to supportRespondent's position that the leadmen are employees rather than supervisors.Onthe other hand, there is other evidence in the record tending to support the GeneralCounsel's contention.Thus, the leadmen, along with concededly supervisory per-sonnel, and clerical employees, were not included in a list of employees furnishedby Respondent to the Union in September 1959, at contract reopening time, in re-sponse to the Union's request for a list of the employees and their job classificationsand rates.Leadmen, moreover, were included with foremen in regular semiweeklymeetings with management.Nevertheless, in view of the record as a whole-includ-ing the fact that the Union itself, by accepting them as members and electing oneof them as its president, must have regarded them as employees-I am convincedthat Respondent reasonably regarded them, not as supervisors, but as highly skilled,responsible employees, occupying the position of supervisor trainees, as Burnley atone point described them. In any event, as demonstratedinfra,regardless ofwhether Respondent reasonably considered its leadmen employees on January 26,theUnion's claim that its checkoff authorizations proved its majority status isnot established.Expediter:A. H. Sechrest, Jr., is employed by Respondent as a expediter.He isa salaried employee, with headquarters in an office adjoining the superintendent'soffice. It is his duty to move about the plant, checking with the leadmen and follow-ing up the orders to see that work is done in the proper order and that productsreach a common place at the same time.He is a coordinator and liaison man be-tween management, the leadmen and other employees. It is clear that he is himselfamanagement representative and that he responsibly directs employees.He istherefore a supervisor within the meaning of Section 2(11) of the Act. I find thatRespondent could not reasonably have believed that he was included as an employeein the bargaining unitShipping clerk:The General Counsel contends that James Davis, the shippingclerk, who was listed by Respondent as being in the bargaining unit, is a clerical em-ployee and, as such, not in the unit found by the Board to be appropriate.Davis, anhourly paid employee, loads Respondent's trucks and, in connection with that work,keeps a record of what he loads, which he transmits to the office.The clerical workwhich he thus performs is entirely plant clerical.The Board normally includesplant clericals, but not office clericals, in production and maintenance employeeunits.1eI find that Respondent reasonably regarded Davis as included within theappropriate unit.The evidence on the unit issue has been examined, not for the purpose of makinga definitive ruling on the inclusions and exclusions, but in order to ascertain whetherRespondent's expressed doubt of the Union's continuing majority status was asserted9After the close of the hearing, counsel for the General Counsel filed a motion to reopenthe record for the purpose of adducing newly discovered evidence with respect to thestatus of leadmen and, in support thereof, attached an unsworn statement by ErnestPorterfield to the effect that while employed by Respondent prior to April 1959 he and theother leadmen referred to above had been foremen, with the right effectively to recom-mend the hiring and firing of employees ; and that he had resigned as president of theUnion after being asked by Plant Superintendent Burnley to get out of the UnionTheTrial Examiner denied the motion because no sufficient reason was given why the evidencesought to be adduced could not have been timely discovered and added at the hearing.10 See, e.g.,Wm R Whittaker Co , Ltd.,117 NLRB 339 ,Jones-Dabney Company, Divi-eionof Devoe & RaynoldsCo., 116 NLRB 1556. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDin good faith.On the basis of the evidence summarized above, I find that Respond-ent reasonably and in good faith believed that the bargaining unit on January 26 con-sistedof 141employees.D. Concluding findingsAlthough the failure of a majority of the employees voluntarily to sign duescheckoff authorizations which,as here, the Employer by contract has agreed tohonor,willnot necessarily furnish the Employer with a reasonable basis forasserting a doubt as to the certified Union's continuing majority status,it is onefactor to be considered."In this case I consider it an important factor for theUnion itself took the position and notified Respondent that the checkoff cards whichit furnished Respondent constituted proof of its majority status.As already noted,Respondent had in its possession only 36 of such cards when it first questioned theUnion'smajority status on January 26 and, later in the day,after the Union delivered32 additional authorization cards, only 28 of which I have found valid,Respondentstillhad before it the cards of less than a majority.This picture does not changeeven assuming,as General Counsel argues, that Respondent should have counted,in addition to the 64 cards in its possession,(1)David Doyle,whose card wasrejected on January 26 for the alleged reason that he was no longer working forRespondent but whose name appears on the January 26 payroll list;(2) R. G. Mc-Donald whose card had been misplaced by office personnel;and (3)Frank Dillard,known by Respondent as the Union's financial secretary,who had never signed acheckoff authorization.In concluding that Respondent was motivated by a good-faith doubt of the Union'scontinuingmajority status when it refused on and after January 26 to bargainfurther with the Union,I have taken into consideration not only the circumstancesenumerated by Respondent as the basis for its doubt but also the fact there is noevidence in the record that Respondent independently engaged in any unfair laborpractice or other conduct which would preclude the employees from expressing afree choice in a Board-conducted election.iaCONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within the meaning of Section 2(5) ofthe Act.3.Respondent did not engage in an unfair labor practice in violation of Section8(a)(5) and(1) of the Act,as alleged in the complaint.[Recommendations omitted from publication.]11Cf.N.L.R.B. v. Darlington Veneer Co.,Inc.,236 F. 2d 85, 87-88 (C.A 4).12 In a letter to its employees,dated February 3, Respondent assured them that state-ments which had been made to the effect that Respondent would reduce wages or depriveemployees of existing benefits were untrue;reminded the employees that Respondent in thepast had granted benefits which the Union had not even requested;and stated that Unionor no Union, contract or no contract,Respondent intended to maintain the employees' payand benefits on a high level, to improve them whenever possible,and to deal with theemployees reasonably and fairly.Similar assurance were given the employees in a noticeposted at the plant on February 17. I find nothing in these statements which would pre-clude the conduct of a free election.Seattle Real Estate Board,MacPherson Realty, Inc., PictureFloor Plans, Inc., Benton's Realty, Inc.,and Benton's RealtyandReal Estate Salesmen's Local 154 A, Division of Truckingand Equipment Clerks,Report Clerks and Clerical EmployeesLocal Union 154.Case No. 19-CA-1857.February 21, 1961DECISION AND ORDEROn May 20, 1960, Trial Examiner Eugene K. Kennedy issued hisIntermediate Report in the above-entitled proceeding, recommending130 NLRB No. 79.